Citation Nr: 0606216	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  03-01 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for excised 
nevus sebaceous cyst, with incomplete fifth cranial 
(trigeminal) nerve paralysis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1957 to August 
1959, as well as additional periods of service in the Air 
National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, which continued the veteran's 10 percent 
rating for his service-connected neurological disability.  In 
November 2004, the Board remanded the claim for further 
development.  Such was undertaken by the Appeals Management 
Center (AMC), who then issued a supplemental statement of the 
case in August 2005.

The veteran appeared before the undersigned Veterans Law 
Judge in San Antonio, Texas in August 2004 to present 
testimony on the issue on appeal.  The hearing transcript has 
been associated with the claims file.

FINDINGS OF FACT

1.  The veteran's disability is manifested by a stable, well-
healed scar, approximately 2 centimeters in length, with 
slightly diminished sensation to pinprick over the right 
parietal area of the head.

2.  There is no evidence of severe or complete paralysis of 
the fifth cranial nerve, palpable tissue loss, gross 
distortion or asymmetry of facial features, instability, or 
objective observation of pain on examination.

CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for excised 
nevus sebaceous cyst, with incomplete fifth cranial 
(trigeminal) nerve paralysis, are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1-4.14, 4.118, 4.124a, Diagnostic Codes 7800, 7803, 7804, 
8205 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2005).  The United States 
Court of Appeals for Veterans' Claims (Court) has held that 
this notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  Regulations also dictate that VA 
has a duty to assist claimants, essentially providing that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 3.159(c) (2005).  

In the present case, the issue on appeal arises from an 
original claim for an increased evaluation.  In this context, 
the Board notes that a substantially complete application was 
received in June 2002 and adjudicated in September 2002, 
without proper notice.  However, during the course of the 
appeal, in December 2004, the AMC provided notice to the 
veteran regarding the VA's duties to notify and to assist.  
Specifically, the AMC notified the veteran of information and 
evidence necessary to substantiate the claim for an increased 
evaluation; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  The veteran was instructed to submit 
any evidence in his possession that pertained to his claim.  
In August 2005, the AMC readjudicated the claim based on all 
the evidence, without taint from prior adjudications.  
Therefore, the Board finds no prejudice in the fact that the 
initial AOJ denial pre-dated VCAA-compliant notice.  Based on 
the above, the Board finds that the content and timing of the 
December 2004 notice comport with the requirements of 
§ 5103(a) and § 3.159(b).

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  All identified and 
relevant treatment records have been secured.  The veteran 
has been medically examined in conjunction with his claim.  

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.

Disability Evaluations

The veteran contends that his post-operative nevus disability 
has increased in severity, as he believes the cysts to be 
spreading over his face and causing massive itching over his 
entire body.  He also has indicated during the course of the 
appeal that the entire right side of his head is numb, though 
he experiences occasional sharp pains in the excision area.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Service connection was established for post-operative nevus, 
sebaceous, of the right temporoparietal scalp by rating 
decision in June 1990.  A noncompensable evaluation was 
assigned under DC 7813, which falls under the ratings for 
scars.  In a December 1996 supplemental statement of the case 
issued in conjunction with a prior appeal, the RO 
recharacterized the disability as neuralgia of the scalp, 
status post nevus sebaceous right temporoparietal scalp 
lesion.  In December 1997, the Board granted a 10 percent 
rating under DC 8205, pertaining to neurological conditions.  
This is where the veteran's evaluation has remained.

Under the rating criteria for neurological conditions, and 
particularly for the fifth  cranial nerve involved in this 
case, evaluations are dependent upon the relevant degree of 
sensory manifestation or motor loss.  A 10 percent rating is 
warranted if there is moderate incomplete paralysis.  A 30 
percent evaluation under this code is warranted for severe 
incomplete paralysis, and a 50 percent rating contemplates 
complete paralysis of the nerve.  38 C.F.R. § 4.124a, 
Diagnostic Code 8205. 

The severity of the veteran's service-connected disability 
has remained unchanged throughout the appellate period.  In 
August 2002, he underwent VA examination that revealed a 
well-healed surgical incision approximately 2 centimeters in 
length. Cranial nerves were intact with the exception of the 
superior ophthalmic branch of the right trigeminal.  On that 
branch, there was "slight diminished sensation to two-point 
discrimination and light touch to the scalp."  The diagnosis 
noted was partial sensory neuropathy manifested by diminished 
sensation to that particular area of the scalp.

Additional neurological examination in January 2005 again 
demonstrated decreased touch and pin sensation over the right 
parietal area, described as slightly anterior to the right 
ear and a few centimeters posterior to the right ear and 
above it, almost to the vertex area.  Neurological findings 
were otherwise normal throughout.  There was no tenderness, 
but the veteran did present with complaints of numbness and 
itching.  The diagnosis noted was right parietal neuralgia, 
status post excision of a sebaceous cyst.

VA outpatient treatment records, spanning the appellate 
period from March 2000 to July 2005, reveal no treatment for 
the post operative site of the cyst excision.  The Board 
observes that the veteran has, in fact, received treatment 
for seborrheic dermatitis on his face, neck, arms, and other 
parts of his body, which appears to be what the veteran is 
suggesting is part of his service-connected disability.  
However, as determined by rating decision dated in March 
1994, service connection is not in effect for seborrheic 
dermatitis.  Nor has there been any evidence suggesting a 
link between his prior cyst excision and his current 
dermatitis.  Thus, the only recent descriptions of the 
service-connected disability remain the two above-cited VA 
examinations.  

The Board finds that the evidence does not establish that an 
evaluation higher than 10 percent is warranted in this case.  
While the veteran subjectively finds his disability to be 
severe, there is no objective evidence that it is more than 
moderate.  The examinations show "slight diminished 
sensation" or merely "decreased" sensation over the top 
right parietal area of the veteran's skull.  There is no 
evidence that the entire fifth cranial nerve, which 
encompasses the chief nerve of sensation for the face and the 
motor nerve controlling the muscles of chewing, is completely 
paralyzed, as required by the maximum schedular rating, or 
incompletely paralyzed to a severe degree, which would 
warrant a 30 percent rating.  Thus, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an evaluation greater than 10 percent; therefore, the 
benefit of the doubt provision does not apply.

The Board has also considered whether an additional rating 
for the veteran's scar would entitle him to a higher combined 
rating.  The scar is on the veteran's head and has remained 
largely unchanged since the excision of the cyst in 1989.  
Upon examination in August 2002, the scar was described as a 
well-healed surgical scar, approximately 2 centimeters in 
length.  It was on the right half of the skull, in the 
frontal area, and was masked by his hair.  Clinical records 
confirm the absence of treatment for instability of the scar 
or for any limitation caused by the scar. 

Disfigurement of the head, face, or neck is covered by 
38 C.F.R. § 118, DC 7800 (2005).  For the veteran to have a 
compensable scar rating under that code, there would need to 
be evidence of palpable tissue loss, gross distortion or 
asymmetry of facial features, or it would need to be 5 inches 
in length or 6 square inches.  The veteran's scar does not 
meet these qualifications.  

Otherwise, the veteran's scar would need to be superficial 
and unstable, or painful on examination.  See 38 C.F.R. 
§ 118, DC 7803, DC 7804 (2005).  As noted above, there has 
been no finding of instability.  Though the veteran did 
subjectively report pain associated with his scar during his 
hearing before the undersigned, objective evidence of the 
same has not been found on examination.  See VA examinations 
in August 2002 and January 2005.  In fact, accompanying 
clinical records confirm that the veteran's main complaint 
has been numbness in the area.  Therefore, a compensable 
rating would not be warranted under these codes either.  

In sum, the veteran's disability would not warrant a 
compensable rating in addition to that assigned for his 
neurological symptoms.  An increased evaluation is not 
warranted.

The Board observes that the record does not raise the matter 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
38 C.F.R. § 3.321(b)(1) applies when the rating schedule is 
inadequate to compensate for the average impairment of 
earning capacity for a particular disability.  There is no 
competent evidence that the disability at issue causes marked 
interference with employment or requires frequent 
hospitalizations or otherwise produces unrecognized 
impairment suggesting extraschedular consideration is 
indicated.
	





ORDER

Entitlement to a rating in excess of 10 percent for excised 
nevus sebaceous cyst, with incomplete fifth cranial 
(trigeminal) nerve paralysis, is denied.



____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


